UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6142



LARRY SCOTT, a/k/a John Doe,

                                              Plaintiff - Appellant,

          versus


DOCTOR GOWAN; CARL MITCHELL, Doctor,
Physician,

                                           Defendants - Appellees,


          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GARY
MAYNARD, Director,

                                                            Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-02-4206-3-22BC)


Submitted: May 13, 2004                          Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Scott, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY,
MCKAY & SETTANA, P.A., Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Larry Scott appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Scott v. Gowan, No. CA-

02-4206-3-22BC (D.S.C. Dec. 29, 2003).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 3 -